EXHIBIT 2 CERTIFICATION PURSUANT TO 18 U. S. C. SECTION 1350 (AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002) In connection with the quarterly report of American First Financial, Inc.(the ”Company”) on Form 10-Q Amendment 1, for the period ended December 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, J. R. Stirling, Chief Financial Officer of the Company, certify to my knowledge and in my capacity as an officer of the Company, pursuant to 18 U.
